       Case 1:19-cv-10021-GBD-KHP Document 106 Filed 02/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                              2/12/2021
LISA J. PADILLA,

                                                Plaintiff,              19-CV-10021 (GBD) (KHP)

                             -against-                                            ORDER


SACKS and SACKS, LLP, KENNETH SACKS,
EVAN SACKS, and DEVON REIFF,


                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         Plaintiff and, separately, Plaintiff’s Counsel have each filed ex parte letters with the

Court concerning a dispute that has arisen between them. To the extent Plaintiff’s counsel

wishes to withdraw from representation, he shall file on ECF a motion to withdraw consistent

with Local Rule 1.4. The Court will accept counsel’s ex parte letter as support for the motion.

The motion should be filed by February 19, 2021. To the extent Plaintiff wishes to terminate

her counsel and retain new counsel, she must file a letter on ECF by no later than February 18,

2021 indicating that she has discharged her current counsel. No motion to withdraw need be

filed if Plaintiff elects beforehand to discharge her current counsel and so notifies the Court in

her letter due February 18. In light of the dispute that has arisen, Plaintiff’s time to respond

to the pending motion to compel is stayed for 30 days. For avoidance of doubt and for the

benefit of Plaintiff and her counsel, Local Rule 1.4 provides:
    Case 1:19-cv-10021-GBD-KHP Document 106 Filed 02/12/21 Page 2 of 2




     An attorney who has appeared as attorney of record for a party may be relieved
     or displaced only by order of the Court and may not withdraw from a case
     without leave of the Court granted by order. Such an order may be granted only
     upon a showing by affidavit or otherwise of satisfactory reasons for withdrawal
     or displacement and the posture of the case, including its position, if any, on the
     calendar, and whether or not the attorney is asserting a retaining or charging
     lien. All applications to withdraw must be served upon the client and (unless
     excused by the Court) upon all other parties.




            SO ORDERED.

DATED:      New York, New York
            February 12, 2021

                                                  ______________________________
                                                  KATHARINE H. PARKER
                                                  United States Magistrate Judge




                                              2
